Botsford, J.
(dissenting, with whom Marshall, C.J., joins). I agree with the Appeals Court that the evidence in this case was not sufficient to support the defendant’s conviction of unlawful possession of a firearm. Accordingly, I dissent.
The majority presents an accurate recitation of the evidence introduced at trial. I also accept the majority’s statement of the legal standard, set out in Commonwealth v. Latimore, 378 Mass. 671, 677 (1979), governing the defendant’s claim of insufficient evidence, and the proposition that circumstantial evidence may be used to establish guilt beyond a reasonable doubt. Ante at 134-135. However, as the Appeals Court noted, inferences must be based on more than conjecture, and in some key respects, the evidentiary record does not support with adequate facts the inferences that would be necessary to draw in order to find the defendant guilty. In particular, there was no evidence presented about the use or, more to the point, limits on the car wash hallway where the gun in question was found. What the evidence does indicate is that the hallway had unlocked doors to the outside, was accessible to the patrons of the car wash, and — important because the defendant was seen first at the front of the car wash and later was seen coming out of the rear of that hallway, with no suggestion that he had a car being washed — to the public generally. Moreover, the gun was found behind a grated air vent in the hallway, discovered by a police officer conducting a focused search with a flashlight; it clearly was not resting in a visible location, to be noticed by anyone walking through. And finally, that gun could not be linked to the shooting incident that had taken place a short time before at the front of the car wash, although, as the court notes, ante at 134, the witness Alice McLaughlin first saw the defendant with what she thought was a gun immediately after the shooting incident subsided. I agree with the Appeals Court that, in these circumstances, no juror rationally could have found beyond a reasonable doubt that the gun in question was secreted in the vent after the shooting, rather than at some unidentified time before, or that the defendant, and not some other person with access to the open hallway, had placed the gun there. It is of course possible to draw an inference Unking the defendant to the gun, but it requires speculation to do so. It is improper for a jury to “use conjecture and guesswork to choose between alternative *141inferences.” Commonwealth v. Dostie, 425 Mass. 372, 376 (1997). See Commonwealth v. Frongillo, 66 Mass. App. Ct. 677, 680 n.8 (2006). I respectfully dissent.